


109 HR 6238 IH: To improve the H–1B nonimmigrant program by increasing

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6238
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Feeney introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the H–1B nonimmigrant program by increasing
		  the exchange of information between the Departments of Labor and Homeland
		  Security.
	
	
		1.Short titleThis Act may be cited as the—
			(1)H1B
			 Strengthening Anti-Fraud Effectiveness Act; or
			(2)H1B SAFE
			 Act.
			2.Increased
			 departmental information exchange with respect to H–1B nonimmigrant
			 program
			(a)Use of
			 information submitted to Secretary of Homeland Security to initiate compliance
			 investigationSection 212(n)(2)(G) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(2)(G)) is amended—
				(1)by
			 striking clause (v); and
				(2)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (v), (vi), and (vii),
			 respectively.
				(b)Authorizing
			 Secretary of Homeland Security to report credible information about
			 noncomplianceSection
			 212(n)(2)(G)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)(G)(iii)) is amended by adding at the end the following:
				
					In any case
				in which Secretary of Homeland Security has specific credible information
				satisfying the requirements of the first sentence of clause (i), or
				subparagraph (A), the Secretary of Homeland Security may provide such
				information to the Secretary of Labor. Such information may be used, in whole
				or in part, as the basis for the commencement of an investigation under clause
				(i) or subparagraph
				(A)..
			(c)Inclusion of
			 Department of Labor application number on petition of importing
			 employerSection 214(c)(12) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(c)(12)) is amended by adding at the end the
			 following:
				
					(F)For the purpose of preventing and
				detecting fraud, the Secretary of Homeland Security shall require an employer
				who has filed with the Secretary of Labor an application under section
				212(n)(1), as a prerequisite to filing a petition under paragraph (1), to
				include the application number received from the Secretary of Labor on such
				petition.
					.
			
